Exhibit 10.30
INVERNESS MEDICAL INNOVATIONS, INC.
2001 STOCK OPTION AND INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
FOR
NON-EMPLOYEE DIRECTORS





--------------------------------------------------------------------------------



 



NON-QUALIFIED STOCK OPTION AGREEMENT
FOR NON-EMPLOYEE DIRECTORS
UNDER THE
INVERNESS MEDICAL INNOVATIONS, INC.
2001 STOCK OPTION AND INCENTIVE PLAN

         
Name of Optionee:
       
Number of Option Shares:
 
 
   
 
       
Option Exercise Price Per Share:
       
 
       
Grant Date:
       
 
       
Expiration Date:
       
 
       

     Pursuant to the Inverness Medical Innovations, Inc. 2001 Stock Option and
Incentive Plan (the “Plan”) as amended through the date hereof, Inverness
Medical Innovations, Inc. (the “Company”) hereby grants to the Optionee named
above, who is a member of the Board of Directors of the Company (a “Director”)
but is not an employee of the Company, an option (the “Stock Option”) to
purchase, on or prior to the Expiration Date specified above, all or part of the
number of Option Shares of Common Stock, par value $0.001 per share (the
“Stock”) of the Company specified above at the Option Exercise Price per Share
specified above subject to the terms and conditions set forth herein and in the
Plan.
     1. Exercisability Schedule. No portion of this Stock Option may be
exercised until such portion shall have become exercisable. Except as set forth
below, and subject to the discretion of the Administrator (as defined in
Section 2 of the Plan) to accelerate the exercisability schedule hereunder, this
Stock Option shall become exercisable with respect to the following number of
Option Shares on the dates indicated, so long as the Optionee remains a Director
of the Company:

                      Number of   Total Number of Exercisability   Option Shares
First   Option Shares Date   Becoming Exercisable   Exercisable
                                              (— %)                          (—
%)                                               (— %)                         
(— %)                                               (— %)    
                     (100 %)

     In the event of the termination of the Optionee’s service as a Director
because of death, this Stock Option shall become immediately exercisable in
full, whether or not otherwise exercisable at such time. Once exercisable, this
Stock Option shall continue to be exercisable at

 



--------------------------------------------------------------------------------



 



any time or times prior to the close of business on the Expiration Date, subject
to the provisions hereof and of the Plan.
     2. Manner of Exercise.
          (a) The Optionee may exercise this Option only in the following
manner: from time to time on or prior to the Expiration Date of this Option, the
Optionee may give written notice to the Administrator of his or her election to
purchase some or all of the Option Shares purchasable at the time of such
notice. This notice shall specify the number of Option Shares to be purchased.
     Payment of the purchase price for the Option Shares may be made by one or
more of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that have been beneficially owned by the Optionee
for at least six months and are not then subject to restrictions under any
Company plan; (iii) by the Optionee delivering to the Company a properly
executed exercise notice together with irrevocable instructions to a broker to
promptly deliver to the Company cash or a check payable and acceptable to the
Company to pay the option purchase price, provided that in the event the
Optionee chooses to pay the option purchase price as so provided, the Optionee
and the broker shall comply with such procedures and enter into such agreements
of indemnity and other agreements as the Administrator shall prescribe as a
condition of such payment procedure; or (iv) a combination of (i), (ii) and
(iii) above. Payment instruments will be received subject to collection.
     The delivery of certificates representing the Option Shares will be
contingent upon the Company’s receipt from the Optionee of full payment for the
Option Shares, as set forth above and any agreement, statement or other evidence
that the Company may require to satisfy itself that the issuance of Stock to be
purchased pursuant to the exercise of Options under the Plan and any subsequent
resale of the shares of Stock will be in compliance with applicable laws and
regulations. In the event the Optionee chooses to pay the purchase price by
previously-owned shares of Stock through the attestation method, the number of
shares of Stock transferred to the Optionee upon the exercise of the Option
shall be net of the Shares attested to.
          (b) Certificates for shares of Stock purchased upon exercise of this
Stock Option shall be issued and delivered to the Optionee upon compliance to
the satisfaction of the Administrator with all requirements under applicable
laws or regulations in connection with such issuance and with the requirements
hereof and of the Plan. The determination of the Administrator as to such
compliance shall be final and binding on the Optionee. The Optionee shall not be
deemed to be the holder of, or to have any of the rights of a holder with
respect to, any shares of Stock subject to this Stock Option unless and until
this Stock Option shall have been exercised pursuant to the terms hereof, the
Company shall have issued and delivered the shares to the Optionee, and the
Optionee’s name shall have been entered as the stockholder of record on the
books of the Company. Thereupon, the Optionee shall have full voting, dividend
and other ownership rights with respect to such shares of Stock.

 



--------------------------------------------------------------------------------



 



          (c) The minimum number of shares with respect to which this Stock
Option may be exercised at any one time shall be 10 shares, unless the number of
shares with respect to which this Stock Option is being exercised is the total
number of shares subject to exercise under this Stock Option at the time.
          (d) Notwithstanding any other provision hereof or of the Plan, no
portion of this Stock Option shall be exercisable after the Expiration Date
hereof.
     3. Termination of Service to the Company. If the Optionee ceases to provide
services to the Company as a Director or an employee, the period within which to
exercise the Stock Option may be subject to earlier termination as set forth
below.
          (a) Termination For Cause. If the Optionee ceases to be a Director or
employee for Cause, any Stock Option held by the Optionee shall immediately
terminate and be of no further force and effect. For purposes hereof, “Cause”
shall mean: (i) any material breach by the Optionee of any agreement between the
Optionee and the Company; (ii) the conviction of or plea of nolo contendere by
the Optionee to a felony or a crime involving moral turpitude; or (iii) any
material misconduct or willful and deliberate non-performance (other than by
reason of disability) by the Optionee of the Optionee’s duties to the Company.
          (b) Termination by Reason of Death. If the Optionee ceases to be a
Director or employee by reason of death, any Stock Option granted to the
Optionee as a Director and held by the Optionee at the date of death may be
exercised by his or her legal representative or legatee for a period of twelve
months from the date of death or until the Expiration Date, if earlier.
          (c) Other Termination. If the Optionee ceases to be a Director or
employee for any reason other than Cause or death, any Stock Option granted to
the Optionee as a Director and held by the Optionee on the date of termination
or service may be exercised for a period of six months from the date of
termination or until the Expiration Date, if earlier; provided that if the
Optionee ceases to be a Director or employee by reason of voluntary retirement
(as determined by the Administrator) after the age of 58 then Options
exercisable on the date of termination be exercised for a period of twelve
months from the date of termination or until the Expiration Date, if earlier.
     4. Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Stock Option shall be subject to and governed by all the terms and
conditions of the Plan. Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.
     5. Transferability. This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee. Notwithstanding the foregoing, to the extent that any portion of this
Stock Option exceeds the $100,000 limitation described in Section 422(d) of the
Internal Revenue Code of 1986, as amended (the “Code”), such portion shall be
deemed a non-qualified Stock Option and may be transferred, upon approval of the
Administrator following submission of a petition for

 



--------------------------------------------------------------------------------



 



such transfer from the Optionee to the Administrator and the written agreement
of the proposed transferee to be bound by the terms of the Plan and this
Agreement, to the Optionee’s spouse, children (natural or adopted) or
stepchildren, a trust for the sole benefit of one or more such family members of
which the Optionee is the settlor, or a family limited partnership or family
limited liability company of which the limited partners or members, as the case
may be, consist solely of one or more such family members.
     6. Miscellaneous.
          (a) Notice hereunder shall be given to the Company at its principal
place of business, and shall be given to the Optionee at the address set forth
below, or in either case at such other address as one party may subsequently
furnish to the other party in writing.
          (b) This Stock Option does not confer upon the Optionee any rights
with respect to continuance of employment by the Company or any Subsidiary.
—Signature page follows—

 



--------------------------------------------------------------------------------



 



             
 
  For:   INVERNESS MEDICAL
INNOVATIONS, INC.    
 
           
 
  By:        
 
     
 
Title: Treasurer    

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

                 
Dated:
               
 
 
 
     
 
Optionee’s Signature    
 
               
 
          Optionee’s name and address:    
 
               
 
               
 
               
 
               
 
               
 
               

 